Citation Nr: 0408492	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-02 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of special pension benefits 
in the amount of $12,767.85


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and "J.E."


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from July 1972 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 determination that denied the 
benefits sought on of the RO's Committee on Waivers and 
Compromises (Committee).  A notice of disagreement (NOD) was 
received that month.  A statement of the case (SOC) was 
issued in March 2002.  A substantive appeal was received from 
the veteran that month.  The veteran has never disputed the 
validity of the debt and no other issued is before the Board 
at this time.        

In September 2003, the veteran testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action necessary for an 
equitable disposition of the veteran's appeal has been 
accomplished.

2.  The veteran has been in receipt of nonservice-connected 
special monthly pension at the housebound rate since January 
31, 2000.  

3.  In a February 2000 signed income and net worth statement, 
the veteran reported that he was receiving no compensation 
from the Social Security Administration (SSA). 

3.  In April 2000, the RO informed the veteran that his rate 
of pension was directly related to his income and that he 
must notify VA immediately if he received any income from a 
source other than what the RO had identified.

4.  In February 2001, the veteran informed the RO that he was 
receiving $812.00 monthly from SSA.  

5.  The SSA administration informed the RO that the veteran 
received a check in April 2000 for back pay due for the 
months of February 2000 and March 2000.  Beginning April 
2000, monthly checks in the amount of $785 were issued.  
Effective December 2000, monthly checks were $812 and 
effective July 2001 the amount was changed to $813, leading 
to the overpayment.   

6.  The veteran bears fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$12,767.85 as the record does not reflect that he properly 
notified VA of his receipt of SSA benefits.

7.  The veteran's failure to provide timely, accurate 
information concerning his receipt of income is indicative of 
a bad faith.  


CONCLUSION OF LAW

Waiver of recovery of the appellant's debt is precluded.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962, 1.963, 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In Barger v. Principi, 16 Vet. App. 132, 138 
(2002), however, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice and duty to 
assist provisions of the VCAA, do not apply to chapter 53 
waiver of recovery matters as Chapter 53 already contains its 
own notice provisions.  See 38 U.S.C.A. § 5302(a) and 
38 C.F.R. § 1.963(b)(2).  The notice and duty to assist 
provisions of the VCAA are relevant to a different chapter of 
title 38, i.e., Chapter 51, and do not apply to waiver 
matters.  

In regard to any pre-VCAA duties to notify and assist, the 
Board notes that the RO has explained to the veteran the 
bases for denial of the claim, and afforded him and his 
representative opportunity to present information and 
evidence in support of the claim.  Significantly, there is no 
indication that there is any existing evidence pertinent to 
the issue on appeal that has not been obtained.  Accordingly, 
the claim is ready to be considered on the merits.

As noted above, in February 2000, the veteran, in a signed 
income and net worth statement, reported that he was 
receiving no compensation from SSA.  In an April 2000 rating 
action, the veteran was granted nonservice-connected special 
monthly pension at the housebound rate from January 31, 2000.  
In April 2000, the RO informed the veteran that his rate of 
pension was directly related to his income and that he must 
notify VA immediately if he received any income from a source 
other than what the RO had identified.  The RO also informed 
the veteran that they had based this decision upon a finding 
that the veteran had no income. 

In February 2001, the veteran informed the RO that he was 
receiving $812.00 monthly from SSA.  

It appears that the veteran in June 2001 initially indicated 
to the RO that he did not receive a check from SSA for $1570.  
However, the SSA administration informed the RO that the 
veteran received a check for $1570 in April 2000 for back pay 
due for the months of February 2000 and March 2000.  
Beginning April 2000, monthly checks in the amount of $785 
were issued.  Effective December 2000, monthly checks were 
$812 and effective July 2001 the amount was changed to $813, 
leading to the overpayment.   

In August 2001, the veteran requested waiver of the debt due 
to severe psycho-neurological problems and the fact that his 
mother handles his finances.  In an August 2001 Financial 
Status Report (FTS), the veteran indicated that his income 
was greater than his expenses by $186.00.  In an FTS dated 
October 2001, he reported that his income was greater than 
his expenses by $87.00.

During a hearing held before the Committee in December 2001, 
the veteran testified that he did not know about the need to 
report his income and that his mother took care of his 
expenses.  The veteran indicated that he did not spell or 
write and that it appeared his mother signed some of the 
documents for him. 

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  It 
should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of overpayment 
under 38 U.S.C.A. § 5302(c).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963(a) and 1.965(a).  In this regard, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, whether 
there was any unjust enrichment, whether there would be undue 
financial hardship to recover the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

"Bad faith," according to the applicable regulation, 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and which results in a loss to the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  Misrepresentation of a material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. § 
1.962(b).  Under 38 C.F.R. § 3.1(aa), fraud means an 
intentional misrepresentation of fact, or the intentional 
failure to disclose pertinent facts, for the purpose of 
obtaining or retaining, or assisting an individual to obtain 
or retain, eligibility for VA benefits, with knowledge that 
the misrepresentation or failure to disclose may result in 
the erroneous award or retention of such benefits.

In this case, a person who is receiving a pension must notify 
VA of any material change or expected change in his income or 
other circumstances that would affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  Such 
notice must be furnished when the recipient acquires 
knowledge that he or she will begin to receive additional 
income.  38 C.F.R. § 3.660.

In this case, a finding that the appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the appellant is free from all taint of 
fraud in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

A debtor's conduct in connection with a debt arising from 
participation in VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b); See Richards v. Brown, 9 Vet. App. 255, 257 (1996).  
A determination of bad faith is based on the circumstances 
that led to the overpayment, and the actions or omissions 
with respect to reporting the overpayment, as indicated by 
the evidence of record.  See East v. Brown, 8 Vet. App. 34, 
40 (1995).

In this case, the Committee denied the appellant's request 
for waiver based upon its determination that the appellant, 
who had failed to accurately report his income in a timely 
manner, had acted in bad faith.  The Committee declared that 
waiver of the appellant's debt, which had accrued as a result 
of his failure to report income, was, therefore, precluded.  

During the September 2003 Board hearing, the veteran's 
representative (citing to the prior testimony by "J.E." in 
December 2001), contended that the veteran filled out the FTS 
completely, citing both his pension and SSA income, and that 
his mother "took it and just threw it away."  Transcript at 
page 10.  This indicates intent on behalf of the veteran's 
mother to not report the veteran's SSA income.  It was also 
indicated that his mother threw out correspondence directed 
to the veteran, leading to the overpayment.
 
After having carefully considered the evidence, the Board 
finds that the veteran's failure to accurately report his 
income (or, in this case, to timely report new income) 
suggests an intent to seek an unfair advantage at the expense 
of the government or, at best, an absence of an honest 
intention to abstain from taking unfair advantage of the 
government by either the veteran or his mother.  This is 
particularly, in light of the testimony that it was the 
mother's fault in failing to inform the RO of the SSA income.  
Even if true, such would demonstrates that the appellant's 
mother was more than neglectful, confused or ill informed, 
and that such conduct exceeded a mere inadvertent failure to 
inform VA.  

In short, either the appellant, or his mother, acting on his 
behalf, committed a misrepresentation and act of bad faith.  
This action constituted an unfair or deceptive dealing by one 
who sought to gain at the Government's expense and involved 
conduct undertaken with intent to seek an unfair advantage 
with knowledge of the likely consequences (receiving money 
from the Government that the veteran was not entitled).  
Consequently, the request for a waiver of overpayment of 
pension benefits is precluded as a matter of law.  The 
standards of equity and good conscience are not for 
application as there is a statutory bar to waiver of recovery 
of the overpayment.




ORDER

A waiver of recovery of overpayment of improved pension 
benefits in the calculated amount of $12,767.85, is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



